El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Este es otro de los muchos casos en el cual el apelante *733lia dejado de presentar im señalamiento de errores por se-parado como lo exigen las reglas 42 y 43 del Reglamento de esta corte. Ni en ellos se hacían tampoco una exposición concisa de los hechos. No existe tentativa para resumir la prneba.
Se trata de un apelante a quien se imputó un delito de asesinato y fué declarado culpable de homicidio voluntario. Al comienzo del juicio presentó una moción de traslado fun-dada al parecer en que existía un fuerte prejuicio en Glua-yama contra el acusado debido a la contienda política que fué causa de varias muertes violentas según revelan los autos. Esta moción de traslado fué denegada por la corte y su negativa no ha sido materia de un señalamiento de error. La fuerte presunción de que los ciudadanos de su misma lo-calidad harán justicia a un acusado persistiría, después de la desestimación de una moción de traslado, pero no hay nada en ninguna parte de los autos como no sean las manifesta-ciones hechas por un jurado suplente que justifique la teoría de que había tal prejuicio en G-uayama contra el apelante. El mero hecho de que los ánimos estaban exilados en época de elecciones no justifica al abogado en suponer que en el momento decisivo de un juicio los ciudadanos no cumplirán con sus deberes como jurados. Además, no hay nada que demuestre la naturaleza particular del jurado que juzgó al acusado, ni tampoco los abogados en su moción de nuevo jui-cio, o en otra forma probaron que alguno de los jurados ele-gidos tenía prejuicios, o siquiera %que algún jurado tenía en realidad distinta filiación política a la del apelante. Deci-mos esto por vía de introducción porque en el argumento del primer señalamiento de error da por sentado el abogado sin justificación alguna que en cierto modo o en alguna parte realmente existió cierto prejuicio.
El primer señalamiento trata de la desestimación por la corte de una moción presentada por el acusado a manera de una recusación atacando la formación del jurado y más *734especialmente la forma en que fueron llamadas dos listas ex-traordinarias de jurados en totalidad (panels), después de agotados los primeros panels regulares. Este agotamiento tuvo lugar en la mañana de cierto día y se ordenó al marshal tener listos dos nuevos panels para las dos de la tarde, ci-tando, de ser necesario, a los jurados suplentes de los dis-tritos distantes por el teléfono y el telégrafo. A las dos de la tarde, no obstante, sólo comparecieron siete jurados su-plentes, de los cuales cuatro eran del primer panel 'especial y tres del segundo panel especial. Estos siete nombres fue-ron colocados en la urna por el secretario y entonces se hizo contestar a cada uno de los jurados en el examen preliminar para determinar su competencia (voir dire), sin objeción al-guna inmediata por parte del acusado de que la lista era incompleta. Fué solo después que el jurado estaba al pa-recer completo que se hizo la recusación a todo el jurado. Alegando el apelante que los jurados suplentes de Aibonito, Barranquitas y Cidra no fueron citados se queja de que el sorteo hecho y la constitución del jurado en esta forma era completamente irregular y nulo. Examinado el marshal de-claró que era imposible para él dentro del tiempo indicado tener reunidos a los otros jurados suplentes ante la corte oportunamente.
Los artículos 201, 202 y 212 del Código de Enjuiciamiento Criminal prescriben lo siguiente:
“Artículo 201. — Tan pronto como haya recibido la lista de los jurados designados por la suerte, el oficial del tribunal citará a los respectivos individuos para que comparezcan ante el tribunal en el día y hora fijados en la providencia, dejando copia de la notificación a dicho efecto en el domicilio de los jurados o haciéndola personal-mente a cada uno de ellos; luego devolverá la lista al tribunal ex-presando los nombres de los que han sido citados y la forma en que se ha hecho la citación. ’ ’
“Artículo 202. — Si no concurriese un número suficiente dé jura-dos debidamente sorteados y notificados, o no se pudieren obtener, en opinión de los jueces, sin gran dilación o gastos para la forma-*735ción del jurado, el tribunal si lo estima procedente, puede ordenar al secretario que a presencia del propio tribunal extraiga de la urna los nombres de tantas personas como dicho tribunal crea suficientes para aquel objeto.”
# # . * # -* * *
“Artículo 212. — Sólo puede fundarse la recusación de todo el jurado en que los procedimientos se hayan desviado considerable-mente de las prácticas prescritas para el sorteo y formación de la lista de jurados, o en que se haya omitido citar inteneionalmente a uno o más de los jurados sorteados.”
La interpretación de estos artículos ha estado ante la corte en varios casos, a saber, el de El Pueblo v. Morales, 14 D. P. R. 234; El Pueblo v. Vázquez, 20 D. P. R. 365; El Pueblo v. Pillot, 20 D. P. R. 376, y El Pueblo v. Juliá, 25 D. P. R. 258. En el primero de estos casos resolvimos des-pués de detenida consideración, siendo ponente el Juez Sr. McLeary,' que la ley no da al acusado el derecho a solicitar que un panel completo de veinte j cuatro jurados pudiera obtenerse antes de procederse a sortear los doce jurados que debían juzgar la cansa, y que la citación depende necesaria-mente de las exigencias del caso, de la residencia de las per-sonas y habilidad del marshal para encontrarlas a tiempo sin demorar los asuntos de la corte; que para que un juicio pueda terminarse la corte no debe estar sujeta a las demoras de tener que citar todo el panel. En otras palabras que la formación del panel, es cuestión que descansa grandemente en la sana discreción de la corte sentenciadora como se ex-puso en los casos de Vázquez, Pillot y Juliá, supra. Llama la atención el abogado hacia el hecho de que en el caso de Morales y en otros, la defensa no agotó sus recusaciones pe-rentorias y que esta omisión desempeñaba y desempeña un papel en la decisión de las cortes. El fundamento de la de-cisión (ratio decidendi) del caso de Morales no dependía del agotamiento de las recusaciones, si bien en algunos casos po-demos ver cómo ese hecho podría ser importante para hacer *736que la corte sea más liberal en la consideración de recusa-ciones generales.
El abogado admite que la jurisprudencia muestra que la aceptación de estos ■ jurados suplentes estaba dentro de la sana discreción de la corte sentenciadora, pero alega un abuso de discreción que depende en su esencia de la supuesta exis-tencia de prejuicio en Gruayama y particularmente en las re-giones del llano a diferencia de las montañas, como por ejem-plo, Aibonito, Barranquitas y Cidra. Hemos' liecbo mención de que el único beclio de los autos al cual lian llamado la atención los abogados como que tiende a demostrar un pre-juicio existente fué la declaración de un jurado suplente. Dijo que no tenía conocimiento personal del caso y se le pre-sentó entonces una petición a la cual él se había unido para pedir un traslado basado en que no podía obtenerse un ju-rado en el distrito que estuviera libre de prejuicios. Dijo bajo juramento que firmó la petición sin verla. La corte lo excusó. Era evidente que él no fué un jurado apropiado. Pero también se deja ver que en la petición se alegó que no podía encontrarse en el distrito un jurado que estuviera libre de prejuicios. ■ De ahí que el citar personas de Aibo-nito, Barranquitas y Cidra, que también forman parte del distrito, de poco serviría al acusado. No encontramos, ade-más, en los autos ninguna tentativa por recusar específica-mente a los jurados del llano debido a algún alegado pre-juicio. No se intentó hacer recusación motivada a algún ju-rado por residir en la ciudad de Gruayama u otra cosa seme-jante. Para que exista abuso de discreción, o debe aparecer terminantemente de los autos que se ha cometido alguna in-justicia con el acusado, o ser ésta una inferencia necesaria de los autos. No encontramos ni una ni otra cosa.
Este fué un caso en que dos bandos, uno compuesto de socialistas y republicanos al cual pertenecía el acusado y otro compuesto de unionistas tuvieron un encuentro en la carretera. Alvarado, supuesto lider de los unionistas fué *737muerto y hubo prueba de testigos oculares tendentes a-acre-ditar que el apelante disparó a Alvarado y que de la herida resultante falleció éste. Cada uno de los grupos acusa al. otro de haber promovido la perturbación. Existía alguna prueba de que el grupo unionista trataba de interceptar el paso. Hubo otra prueba de que ambos grupos viajaban en automóviles y de que ninguno se sometería al otro, si bien al principio se trató de llegar a cierto entendimiento. Al-guien empezó a disparar y luego se hicieron varios disparos» Era al parecer más o menos una batalla campal. Hubo prueba que no fué refutada de que Alvarado disparó y mató a otro hombre, pero la prueba del gobierno tiende a establecer que él sacó su revolver y sólo disparó después de haber sido he-rido ; que disparó en retirada. La prueba de la defensa era que Lanausse no disparó el tiro que causó la muerte a Ai-varado; que el acusado no portaba ningún arma y si bien algunos de los testigos del acusado dicen que el acusado es-taba cerca del sitio de los sucesos, que no se encontraba pre-sente en el lugar inmediato en que tuvo lugar el disparo. La teoría de la defensa fué que Lanausse no disparó el tiro que mató a Alvarado. Los testigos del gobierno dicen que el acusado disparó el primer tiro. La defensa presentó cierta prueba, tendente a probar que fué Alvarado quien disparó primero. Un testigo del gobierno, un policía, declaró que el acusado había dicho o admitido que había disparado al grupo unionista porque ese grupo había disparado al grupo donde estaba el acusado.
El acusado pidió a la corte que diera al jurado la ins-trucción que sigue, la cual fué negada por la corte:
“Si los señores del jurado entienden que Luis Alvarado fué muerto o recibió el balazo que le produjo la muerte en momentos en que pretendía asesinar o inferir grave daño corporal a alguna persona o de cometer algún delito grave, el,balazo que él recibió allí j entonces estaba justificado por la persona que lo produjera.”
*738El apelante alega como error la negativa de la corte a dar esta instrucción.
Convenimos con el apelante en qne no importa cual fuera la teoría inicial de la defensa si aparecieran hechos en el juicio tendentes a probar un homicidio justificable, un acu-sado tiene derecho a que se dé una instrucción que permita .al jurado, de dar crédito a los hechos, absolverlo legalmente. En un caso de homicidio una vez demostrado que el acusado hizo el disparo el acusado tiene por lo menos el deber de mostrar a la corte que hay alguna prueba real tendente a ■establecer que el homicidio que de otro modo sería un homi-cidio involuntario era justificable. Decimos “prueba real” y con ello queremos decir que no es bastante con que la prueba revele meramente la posibilidad de que el acusado disparó justificadamente. Sostiene el apelante que hubo prueba ten-dente a mostrar que Alvarado estaba disparando al grupo contrario y hubo prueba de que .el acusado disparó en con-testación, e invoca el artículo 209 del Código Penal el cual prescribe lo siguiente:
“Artículo 209.' — Podrá también justificarse el homicidio cuando lo cometiere alguna persona en cualquiera de los casos siguientes:
“1. En el acto de resistir o impedir la tentativa de asesinar o de inferir grave daño corporal a alguna persona, o de cometer al-gún delito grave (felony).
“2. Cuando se comete al defender una morada, propiedad o persona contra alguno que manifiestamente intente o procure, por me-dio de violencia o sorpresa, cometer cualquier delito grave (felony) o que violenta, desordenada y tumultuosamente intente o procure pe-netrar én la morada de otro con el propósito de agredir a alguna persona que se hallare en ella.
“3. Cuando se comete en legítima defensa de dicha persona, o de la esposa o esposo, padre o madre, hijo, amo o sirviente de tal persona, siempre que hubiere motivos fundados para sospechar que existe el propósito de cometer un delito grave (felony) o de inferir grave daño corporal, o inminente riesgo de que tal propósito se rea-lice; pero dicha persona, o la persona cuya defensa se intentare, *739si fuere el agresor o estuviere empeñada en lucha mortal, deberá tratar de desistir de ella, antes de cometerse el homicidio.
“4. Cuando hubiere necesidad de cometerlo, al intentar por me-dios legítimos, la prisión de algún reo de delito grave (felony) o al procurar legalmente mantener el orden público.”
Pero no hay prueba en los autos que acredite que el acu-sado disparó para impedir la comisión de un delito grave (felony) o en defensa de otra persona. Yendo aún más'lejos podemos decir que en los autos no Pay circunstancias de las cuales deba razonablemente inferirse tal conclusión. No hay la más leve prueba que indique que el acusado disparó a Ai-varado o a alguna otra persona en el grupo unionista para impedir que se siguiera disparando. Su propia alegada ad-misión indica que él disparó en contestación, pero no que nadie se encontraba en peligro. Si un hombre dispara contra otro el acusado legalmente no tiene derecho a disparar contra el primero a menos que el disparo que se contesta sea para impedir un acto prohibido por la ley. No solo no hubo prueba de tal disparo justificado, sino que la misma ins-trucción solicitada es defectuosa por omitirse en ella elemen-tos que son necesarios. El mero hecho de que un hombre esté cometiendo un asesinato u homicidio no justifica que se le de muerte a menos que se matara para impedir la comi-sión de un delito grave (felony) o algún acto por el estilo. No puede matarse a una persona porque esté para cometer un delito grave (felony), sino para impedir su comisión. Con frecuencia, por ejemplo, un policía dispara a una persona para impedir la comisión de íxu felony y que tal era su pro-pósito aparecerá generalmente. TJn hombre no puede justi-ficadamente contestar un disparo por venganza. La manifes-tación de Lanausse de que él contestó el disparo no muestra ningún fin, por no decir ninguna excusa. Non constat que él disparó a personas no combatientes del grupo unionista.
Desde luego que de haber habido alguna prueba tendente *740a mostrar que Lanausse disparó en defensa propia, una si-tuación diferente hubiera surgido. En el caso de El Pueblo v. Sutton, 17 D. P. R. 345, examinamos el alcance del artículo 209, y entre otras cosas aprobamos la declaración hecha en el caso de People v. Glover, 141 Cal. 233, de que una persona puede repeler fuerza a la fuerza en defensa de su persona, propiedad o vida, contra uno que claramente intenta o pre-tende por la violencia o sorpresa cometer un conocido delito menos grave (misdemeanor) o delito grave (felony), o can-sar grave daño corporal a su persona, y el daño que justi-ficaría al acusado a ejecutar el acto del cual se le acusa, puede ser real o aparente, y el jurado no ha de considerar si el acusado estaba en verdadero peligro de su vida o pro-piedad, sino solo si las indicaciones eran tales que inducen a una persona razonable a creer que había tal peligro para su persona o propiedad.
El error restante que se discute se refiere a la exclusión de cierta prueba. Se preguntó a un testigo sobre la repu-tación de Alvarado como persona peligrosa y fué excluida la prueba en efecto porque no hubo prueba de defensa pro-pia. Yéanse los casos de El Pueblo v. Sutton, 17 D. P. R. 345; El Pueblo v. Barrios, 23 D. P. R. 831. Como no en-contramos ninguna prueba de defensa propia o de un homi-cidio justificable no vemos que se haya cometido error.
La-sentencia apelada debe confirmarse.
Confirmada la, sentencia apelada.
Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino 'en la vista de este caso.